DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims (1, 4-14) are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant states “Independent claim 1 requires, in combination with other features, a plurality of input images from an imaging device, a plurality of target images, and a plurality of training pairs, each training pair comprising one of the target images and a training image. During training, the input to the neural network comprises the training image of a certain training pair and a target output of the neural network comprises the target image of the certain training pair.
The Official Action seems to have taken the ground truth images described in Shotton as corresponding to the recited training image in claim 1. This is incorrect for a couple of reasons.
First, ground truth images are commonly used as target image, not as training images. And second, Shotton does not disclose or suggest using the ground truth images as an input to the neural network, an aspect that is required by claim 1.  As illustrated in Fig. 1 of Shotton, the training data formation engine (114) generates the training image pairs (108) using empirical image data of a scene and 2D or higher dimensional reconstruction of the scene. In Fig. 3, 2D or higher dimensional reconstruction of scene is calculated from the input images of the scene (para. [0036]). All the input images appear to be used for this.  In paragraph [0037], Shotton provides a selection of the empirical images that are used for training: “[i]n some examples all the captured images may be used for training. In other examples, samples of the empirical images are selected... In another example, an image may be selected every specified number of frames”. Accordingly, the selection of empirical images referenced in paragraph [0037] can (See applicant’s remarks dated 6/11/21 pages 7-9.) 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON FLORES whose telephone number is (571)270-1201.  The examiner can normally be reached on M-F 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8143.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEON FLORES/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        July 8, 2021